DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-12 are objected to because of the following informalities:
In light of the embodiments of the specification the examiner believes that claim 5 reciting that the first movable portion directly contact the fixed portion is a typographical error, and that the claim should read “wherein the second movable portion comprises a contact portion in direct contact with the fixed portion”.  This is because in the disclosed embodiments and the in the drawings the movable portion which is attached to the fixed portion by a resilient element (in Figure 2 first movable portion 7310 is connected to the fixed element via resilient elements 7810, but second movable portion 7320 is the movable portion which is in direct contact with the fixed portion (combination of 7200 and 7210).
Appropriate correction is required.
For the purpose of examination with regard to the prior art, claim 5 is being interpreted as though it stated that the second movable portion comprises a contact portion in directed contact with the fixed portion.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
In claim 5 (and claims 6-12 due to being dependent thereupon): The first movable portion comprising a contact portion that is in direct contact with the fixed portion is not drawn.  In the drawings only the second movable portion is in direct contact with the fixed portion, with the first movable portion only having indirect contact via the intervening resilient element and the second movable portion. Note that if the claim is amended to address the issue raised in the claim objection above this drawing objection may be rendered moot. 
In claim 7: The fixed portion being a base with a rectangular shape which comprises an extending portion at a side of the base which the contact portion is in direct contact is not drawn.  The drawings only show a configuration where the extending portions are positioned at the corners of the base (see Figure 10, element 7211 and 7212).
In claim 15: The fixed portion comprising a case which has a case opening and a stopping portion surrounding the case opening, with the main axis passing through the case opening.  None of the Figures show the inclusion of any stopping portion, with ¶0045 as filed on 06/09/2020 specifically noting that the stopping portion is “not shown” in the Figures. 
In claim 18: The circuit board comprising at least three position sensors is not shown in the Figures.  Figure 2 does show the inclusion of two position sensors (see elements 7430B and 7430A), but does not show three as claimed, and ¶0050 indicates that a third position sensor is in an embodiment where the circuit board has a light exit side portion which is not shown in Figure 2.
  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters which do not match the definition of the characters in the description:  In Figure 2 reference number M17 is indicated as being a reference to both of 7200 and 7210, but as used in the specification M17 is described as a collective reference to element 7310 and 7320 (the movable portions), see the end of ¶0043.  Similarly reference number F17 is indicated as being a reference to both of 7410 and 7420, but as used in the specification F17 is described as a collective reference to element 7200 and 7210 (the fixed portions), see the second sentence of ¶0045.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamisawa (US Patent 9,933,629 B2).
With regard to claim 1: Minamisawa discloses an optical element driving mechanism in each of the embodiments of Figures 2-5 and Figures 6-11, the mechanism comprising: a fixed portion (fixed body 20); a movable portion (gimbal mechanism 30, parts shown in more detail in Figures 4 and 10) movably connected to the fixed portion, wherein the movable portion is used for connecting to an optical element having a main axis (photographing unit 1, which includes lens 1a having optical axis along line L, see column 7 line 63 through column 8 line 54 discussing the structure of the photographing unit); and a driving assembly 500 disposed on the fixed portion and the movable portion to move the movable portion relative to the fixed portion (The driving assembly of the first embodiment has magnets mounted to the movable portion and coils on the fixed portion, and the driving assembly of the second embodiment has magnets mounted to the fixed portion and coils on the moving portion).

With regard to claim 2: Minamisawa discloses in the embodiment of Figures 6-11 a configuration of the optical element driving mechanism which further includes a resilient element (plate shaped spring 70), with the movable portion comprising a first movable portion (holder 1110, which carries the optical element, and attached frame 25) and a second movable portion (rectangular movable frame 32), with the second movable portion being movably connected to the fixed portion (see column 20 lines 50-63, note that the rectangular frame 25 is formed to be part of the fixed portion via fixedly being attached to the cover per column 19 lines 1-5), with the first movable portion and the fixed portion being connected by the resilient element (see column 21 line 43 through column 22 line 3).

With regard to claim 4: The fixed portion of Minamisawa includes a case 1200, which is drawn as being configured such that the movable portion does not overlap with the case when the driving mechanism is viewed along the main axis.  This can be seen best in the cross sections of Figures 7A-7B which show the movable portion being located completely within the case, note that in this interpretation cover element 1600 is not being considered to be part of the case.

With regard to claim 5: In Minamisawa the second movable portion is in direct contact with the fixed portion, with protruded parts 38a of the second movable portion making contact with receiving parts of the rectangular frame 25, see column 20 lines 50-63 noting that plate shaped members 33 are integrated into and thus a portion of the rectangular frame per column 19 lines 47-48 with the rectangular frame being part of the fixed portion as noted above referring to column 19 lines 1-5. See Fig 9D showing the configuration in more detail.

With regard to claim 6: In Minamisawa the fixed portion comprises a base (rectangular frame 25, which acts as a base by providing support for the gimbal mechanism), with the base comprising an extending portion (255 combined with 33, plate shaped members 33 are integrated into and thus a portion of the rectangular frame per column 19 lines 47-48) at a corner of the base (best seen as being in the corner of the base in Figure 9C) with the contact portion being in direct contact with the extending portion of the base, see column 20 lines 50-63 noting that with the rectangular frame being part of the fixed portion as noted above referring to column 19 lines 1-5.  See Fig 9D showing the configuration in more detail. 

With regard to claim 10: Minamisawa is shown as including a recess in the fixed portion (see column 19 lines 39-66, noting the inclusion of a recessed part of the extending portions 255 of the fixed portion into which plate shaped members are inserted), with the portion of the contact portion that contacts the recess having a shape of a round angle (see column 18 lines 53-61 disclosing that the contacting portions are “spherical”).

With regard to claim 11: Minamisawa discloses that the recess has a flat surface which is in direct contact with the contact portion, the flat surface taking the form of vertically oriented first plate part 331.

With regard to claim 12: Minamisawa discloses a structure in which the contact portion has a distance greater than zero from a sidewall of the recess.  Minamisawa discloses that the contact portion makes contact with the receiving area 280 of the plates 255 (see column 25 lines 31-46), with the sidewalls only serving a containment function in the case of an external impact (see column 25 line 60 through column 26 line 4).

With regard to claim 13: The driving assembly of Minamisawa comprises a first magnetic element and a second magnetic element respectively disposed on the movable portion and the fixed portion (the first embodiment as shown in Figures 2-3 includes magnets 520 positioned on the movable portion and coils 560 on the fixed portion, the second embodiment as shown in Figures 7-8 includes coils 1560 positioned on the movable portion and magnets 1520 positioned on the fixed portion).

With regard to claim 14: Minamisawa discloses in the second embodiment that the movable portion includes a first movable portion (combination of holder 1110 and attached rectangular frame 25) and a second movable portion (rectangular movable frame 32), with the fixed portion comprises a base 1400 (best seen in Figures 6, 7, and 8) which includes a bottom surface 1420 which is on a side facing away from the movable portion (in contrast with pillars 1410 which face towards the movable portion).  In Minamisawa the minimum distance between the first movable portion and the bottom surface of the base is different than a minimum distance between the second movable portion and the bottom surface of the base.  This is because flange portion 1130 of the first movable portion extends further in the +Z direction than the second movable portion in order to reach around the second movable portion and support the coils which are located radially outward of the second movable portion and to support the image sensor 1b.  This arrangement and the resulting positioning of the movable members relative to the bottom surface of the case can be best seen in Figure 7A, which is annotated by the examiner below to more readily show the position of the second movable member.

    PNG
    media_image1.png
    572
    974
    media_image1.png
    Greyscale


With regard to claim 15: The fixed portion of Minamisawa is disclosed as including a case 1200 having a rectangular shape (the case has a rectangular tube shape, see column 15 lines 16-22) which includes a case opening (window 1221) and a stopping portion (made up of four side plate parts 1211 of the case body 1210) which surrounds the case opening, with the main axis passing though the case opening.  Note that the magnets 1520 of the drive assembly of Minamisawa are configured to have identical polarity results in them exerting a repelling force on each other, meaning that the four side plate parts act as a stopping portions because they act to confine, or stop movement of, the magnets of the driving assembly once assembled, see column 15 lines 36-51.

With regard to claim 20: When elements 25 and 1200 are considered to be the fixed portion, Minamisawa includes a case (lower case 1400) which is movably connected to the fixed portion (during assembly, lower case part 1400 is moved relative to parts 1200 and 25 to position the lower case part in a position where screws can be added to retain the lower case part, see column 16 lines 55-60) and movably connected to the movable portion, with the movable portion comprising two contact portions 38a respectively connected to the case and the fixed portion.  This arrangement is a connection between the lower case part and the contact portions of the movable portion because the specification as filed explicitly indicates in ¶0039 that direct connection is not required for parts to the “connected to” each other, and using this meaning of the term “connected” the presence of the fixed portion interposed between the lower case portion and the contact portions 38a of the movable portion is sufficient to reasonably meet the meaning of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US Patent 9,438,801 B2) in view of Chung et al (US Patent 10,110,818 B2).
With regard to claims 1, 2, and 3: Hwang discloses an optical element driving mechanism which comprises a fixed portion (fixed frame 100); a movable portion which is movably connected to the fixed portion (moving frame 200). Wherein the movable portion is used for connecting to an optical element having a main axis (lens 11); and a driving assembly disposed on the fixed portion and the movable portion to move the movable portion relative to the fixed portion (driving assembly includes coils 110, 120, 130a, and 130b as well as magnets 211, 231, 241a, and 241b). In Hwang the movable portion includes a first movable portion 220 and a second movable portion 210, with the second movable portion being movably connected to the fixed portion (see column 6 lines 20-38).  The driving assembly of Hwang includes two first magnetic elements respectively disposed on the first movable portion (magnets 231, 241a, and 241b which are attached to elements of the second movable portion at positions 242 and 232, see Figure 3) and the second movable portion (magnet 211, attached to the second movable portion at position 212).
Hwang does not indicate the presence of a resilient element which connects the fixed portion to the first movable portion. 
Chung teaches in column 7 lines 21-38 the inclusion of an elastic member in a lens driving arrangement with a nested structure, with the elastic member arranged between the optical module and the fixed casing of the arrangement in order to apply a “certain driving force” to the lens module.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the mechanism of Hwang to include a resilient elastic member linking the lens barrel (which is part of the first movable portion of Hwang) with the fixed outer frame of Hwang in order to apply a predetermined driving force (such as a force restoring the optical element position to a neutral position) to the optical element without requiring any drive current to be applied via the coils. 

With regard to claim 5: The second movable portion of Hwang includes a contact portion (bearings B1) which are in direct contact with sidewall 101 of the fixed frame, see column 6 lines 25-38.

With regard to claim 7: The fixed portion of Hwang includes a base having a rectangular shape (element 100 is a cubical shape), the base further comprising an extending portion at a side of the base which is in direct contact with the contact portion.  The two guide protrusions, visible in Figures 1, 2, and 4 (annotated Figure 4 showing the unlabeled guide protrusions included below) formed on sidewall 101 into which the bearings B1 are inserted form the extending portion of Hwang.  

    PNG
    media_image2.png
    578
    702
    media_image2.png
    Greyscale


With regard to claim 18: Hwang discloses the inclusion of a circuit board 302 with three position sensors (150, 161, and 162) disposed thereon.  See column 14 lines 26-28 and 38-41.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa in view of Shin et al (US Patent 7,519,282 B2).
With regard to claims 8-9: Minamisawa does not disclose that the contact portion and the fixed portion comprise an identical material, that material comprising metal.
Shin teaches that in an optical element driving system a movement supporting contact portion and the surfaces with which it makes contact should be made of metal to reduce wear (see column 4 lines 17-21).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the contact portion and the fixed portion (in at least the portion of the fixed portion where the contact portion makes contact) to be formed of metal in order to reduce wear as taught by Shin.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa in view of Lin (US PGPub 2020/0363608 A1).
With regard to claim 16: While Minamisawa discloses that the fixed portion includes a case having a rectangular shape (case 200 in Figures 2-5 and 1200 in Figures 6-11), Minamisawa does not teach that the case includes an opening formed at a corner of the case.  
Lin teaches it is desirable to include openings at the corners of a camera module case 10 in order to allow the camera module to be mounted with screws using connecting portions 26 formed in the base of the module, without the rectangular case interfering with the passage of the screws.  See ¶0033.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the apparatus of Minamisawa to include openings at the corners of the case (with corresponding connecting potions in the base of the module) to enable the apparatus to be attached to other elements. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa in view of Park et al (US PGPub 2016/0025951 A1).
With regard to claim 17: Minamisawa discloses that the fixed portion comprises a case 1210 and a base 1400, but does not teach that a recess is formed between the case and the base when viewed from a direction that is perpendicular to the main axis.
Park teaches that a case and a base may be coupled using adhesive by leaving a recess 310 on the side of the assembly between the case and the base and applying the adhesive to the recess, see ¶0058.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have added recessed on the side of the module of Minamisawa, between the case and the base, in order to allow the use of adhesive to couple the two parts instead of screws.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa in view of Sugawara (US PGPub 2018/0348538 A1).
With regard to claim 19: Minamisawa does not disclose that the material of the fixed portion and the movable portion comprises non-magnetic permeable material.
Sugawara teaches that it is desirable to form camera module frame members out of resin for weight reduction (see ¶0038).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have formed the fixed portion and the movable portion of Minamisawa out of resin (a non-magnetic permeable material) in order to reduce the weight of the elements and the assembled module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852